DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8-9, 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henderson et al (3,910,701).
As to claim 1, Henderson et al disclose (fig. 2) an electronic apparatus (13) comprising: a light-emitting diode array (16a, 16b, 16c & 17a, 17b, 17c) configured to transmit light beams (different wavelengths emissions, alternate emissions) having different wavelengths (different wavelengths); a photodiode (18), (column 4, lines 51-61); (fig. 1) a display (42), (column 6, lines 10-12); and (fig. 4) a processor (51 & 52) configured to: control the light-emitting diode array (16a, 16b, 16c & 17a, 17b, 17c) to transmit the light beams (different wavelengths emissions) having the different wavelengths (different wavelengths) toward an object (21), identify a state (identical conditions) of the object (21) based on intensities (differential reflectance at two or more specific light frequencies or wavelengths, intensity of light emissions), (column 4, lines 49-51, lines 58-59, column 5, lines 8-13) received by the photodiode (18) according to light beams (different light emissions) having the different wavelengths (different wavelengths) that are reflected (reflected) on the object (21), (column 4, lines 50-68, column 5, lines 1-13), and (fig. 1) 
As to claim 8, Henderson et al disclose (fig. 2) the electronic apparatus (13) wherein the light-emitting diode array (LEDs) includes a plurality of light-emitting diodes (16a, 16b, 16c & 17a, 17b, 17c) configured to transmit the light beams (different wavelength emissions, alternate emissions) having the different wavelengths (different wavelengths), and the photodiode (18) includes one photodiode (18), (column 4, lines 50-67).
As to claim 9, Henderson et al disclose (fig. 2) the electronic apparatus (13) wherein the processor (51 & 52) sequentially (alternately or sequentially) turns on (turning on) the plurality of light-emitting diodes (16a, 16b, 16c & 17a, 17b, 17c) and processes an intensity (intensity of light emission) of the light beam (different wavelength emissions) received by the one photodiode (18) in response to one of the plurality of light-emitting diodes (16a, 16b, 16c & 17a, 17b, 17c) being turned on (turning on), (column 7, lines 5-30).
As to claim 14, Henderson et al disclose (fig. 2) the electronic apparatus (13) wherein the light-emitting diode array (LEDs) includes a plurality of light-emitting diodes (16a, 16b, 16c & 17a, 17b, 17c) disposed in rows and columns as illustrated in figure 2, the light-emitting diodes (16a, 16b, 16c & 17a, 17b, 17c) disposed in different columns transmit the light beams having the different wavelengths (different wavelengths), (column 4, lines 50-61) and the photodiode includes a plurality of photodiodes (106, 109) disposed in a line as illustrated in figure 5, (column 11, lines 1-2).
As to claim 15, Henderson et al disclose (fig. 2) a controlling method of an electronic apparatus (13), comprising: transmitting, by a light-emitting diode array (16a, 16b, 16c & 17a, .
Claim Rejections - 35 USC § 103
9. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10. 	Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson et al (3,910,701) in view of Pfanhouser et al (4,851,914).
11. 	As to claim 10, Henderson et al disclose (fig. 2) the electronic apparatus (13) wherein the light-emitting diode array (LEDs) includes a plurality of light-emitting diodes (16a, 16b, 16c; 17a, 17b, 17c) disposed in a line in a first direction and configured to transmit the light beams (different wavelength emissions) having the different wavelengths (different wavelengths), (Abstract, column 4, lines 50-61, column 8, lines 27-32). Henderson et al fail to disclose the photodiode includes a plurality of photodiodes disposed in a line in a second direction orthogonal 
12. 	As to claim 11, Henderson et al disclose (fig. 3) the electronic apparatus (13) wherein the processor (51 & 52) sequentially (alternately, sequentially) turns on (turning on) the plurality of light-emitting diodes (16a, 16b, 16c; 17a, 17b, 17c) and processes an intensity of the light beam (intensity of light emission) received by each of the plurality of photodiodes (18, photosensitive or light sensitive devices) in response to one of the plurality of light-emitting diodes (16a, 16b, 16c; 17a, 17b, 17c) being turned on (turning on), (column 6, lines 42-53, column 7, lines 5-36, column 8, lines 9-11, column 8, lines 27-32).
13. 	As to claim 12, Henderson et al disclose (fig. 4) the electronic apparatus (51 & 52) wherein the light-emitting diode array (LEDs) includes a plurality of light-emitting diodes (16a, 16b, 16c & 17a, 17b, 17c) configured to transmit the light beams (different wavelength emissions) having the different wavelengths (different wavelengths), (column 7, lines 5-10). Henderson et al fail to disclose the photodiode includes a plurality of photodiodes disposed in 
14. 	As to claim 13, Henderson et al disclose (fig. 4) the electronic apparatus (13) wherein the processor (51 & 52) sequentially turns on (alternately or sequentially) the plurality of light-emitting diodes (16a, 16b, 16c & 17a, 17b, 17c) and processes an intensity of the light beam (intensity of light emission) received by each of the plurality of photodiodes (18) in response to one of the plurality of light-emitting diodes (16a, 16b, 16c & 17a, 17b, 17c) being turned on (turning on), (column 7, lines 5-10). 
Allowable Subject Matter
15. 	Claim 20 allowed over the prior arts of record. 
16. 	The following is an examiner’s statement of reasons for allowance: 
17. 	Regarding claim 20, the prior arts of record fail to teach either singly or in combination an electronic apparatus comprising: a chamber configured to accommodate a food; and a processor configured to: control the plurality of light-emitting diodes to sequentially transmit the light beams having the different wavelengths toward the food which is accommodated in the chamber, and control the display to display a state of the food based on intensities received by the plurality of photodiodes according to light beams having the different wavelengths that are reflected on the object. 
s 2-7, 16-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
19. 	The prior art fail to disclose singly or in combination whether the intensities received by the photodiode according to the reflected light beams having the different wavelengths are less than or equal to a plurality of reference intensities predefined with respect to the light beams having the different wavelengths, wherein the processor identifies the state of the object based on whether change values of the intensities received by the photodiode according to the reflected light beams having the different wavelengths are less than or equal to a plurality of reference change values predefined with respect to the light beams having the different wavelengths.
Conclusion
20. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/DON J WILLIAMS/Examiner, Art Unit 2878   





/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878